Eckert, J. On June 16, 1939, at the request of the Department of Conservation of the State of Illinois, the claimant increased the transformer capacity for electric service at the Illinois State Game Farm, near Mt. Vernon, Illinois, and to measure the additional electricity supplied, set its electric meter No. 3903 having a dial constant of 40. From June 16, 1939, to May 16, 1941, there passed through this meter, for the use of the State Garm Farm, a total of 90,400 kilowatt hours of electricity, át a cost of $3,020.50. Although claimant correctly read the meter, it failed to apply the meter constant of 40 in calculating the charges for the electricity used, with the result that the Department of Conservation.paid claimant $147.21 instead of $3,020.50. Before the error could be corrected, the appropriation for payment of such charges had lapsed. When the charge occurred, the unexpended balance in the appropriation from which payment could have been made was in the amount of $2,634.00. No showing is made that this claim falls within the exception under which an obligation incurred in excess of the amount appropriated for the purpose may be valid. Fergus vs. Brady, 277 Ill. 272. Award is therefore entered in favor of the claimant in the sum of $2,634.00.